DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, lines 10-11: “a interference” should be corrected to - -an interference- -;
Claim 6, line 3: “a interference” should be corrected to - -an interference- -;
Claim 11, line 9: “a interference” should be corrected to - -an interference- -;
Claim 15, line 3: “a interference” should be corrected to - -an interference- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensley (US 2018/0026408).
Regarding claim 18: Ensley a coaxial connector assembly 10, comprising: a coaxial terminal 12 having a connection portion 24a extending along a first axis and configured to interface with a corresponding mating coaxial connector (e.g. not shown but would mate with a mating connector) and an attachment portion 24b extending along a second axis and attached to a coaxial electrical cable 14 (see Fig. 2), wherein the first axis is arranged at a ninety-degree angle relative to the second axis (Fig. 2); a cylindrical inner housing sleeve 30 formed of an insulative material (Para. 0031) in which the connection portion of the coaxial terminal is disposed (Fig. 1); and an outer connector housing 32 formed of a polymeric material (Para. 0036) having a bore 58 extending along the first axis through the outer connector housing (Fig. 2), a first side extending parallel to the first axis, and a second side extending parallel to the first axis and arranged generally perpendicular to the first side (see Figs. 1-3), wherein the inner housing sleeve 30 is fixed within the outer connector housing 32 such that the second axis of the attachment portion is nonparallel to the first side of the outer connector housing and nonparallel to the second side of the outer connector housing (see Figs. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ensley (US 2018/0026408), in view of Heyman (US 2019/0081431).
Regarding claim 1: Ensley teaches an electrical connector assembly 10, comprising: an electrical terminal 24 having a connection portion 16 configured to interface with a corresponding mating electrical connector (e.g. not shown but would connect with inner contact 16; see Figs. 1-2) and an attachment portion 24b configured to interface with an electrical cable 14 (see Fig. 2), wherein the connection portion is angled relative to the attachment portion (see Fig. 2); a cylindrical inner housing sleeve 30 formed of an insulative material (Para. 0031) in which the connection portion 16 of the electrical terminal is disposed (Fig. 1); and an outer connector housing 32 formed of a polymeric material (Para. 0036) having a smooth bore (at 58; Fig. 1) configured to receive the inner housing sleeve 30 containing the electrical terminal (see Fig. 1), wherein the bore and inner housing sleeve are sized such that the inner housing sleeve 30 is in a interference fit condition when received within the bore (see Fig. 3), the electrical connector assembly 10 being assembled by a process comprising: inserting the inner housing sleeve 30 within the bore of the outer connector housing 32 (see Figs. 2-3). 
	Ensley does not explicitly teach affixing the inner housing sleeve to the outer connector housing by welding the inner housing sleeve to the outer connector housing.
Heyman teaches affixing an inner housing 210 to an outer housing 215 by welding the inner housing to the outer housing (Para. 0039).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with affixing the inner housing sleeve to the outer connector housing by welding the inner housing sleeve to the outer connector housing as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of creating a tight seal and mechanical connection between housing components.
Regarding claim 2: Ensley, in view of Heyman, teaches all the limitations of claim 1. 
	Ensley does not explicitly teach wherein the welding is performed by selectively melting a portion of the polymeric material of the inner housing sleeve and a portion of the polymeric material of the outer connector housing.  
	Heyman teaches the welding is performed by selectively melting a portion of the polymeric material of the inner housing and a portion of the polymeric material of the outer housing (see Fig. 6 and Para. 0039).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with welding performed by selectively melting a portion of the polymeric material of the inner housing sleeve and a portion of the polymeric material of the outer connector housing as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of creating a tight seal and mechanical connection between housing components.
Regarding claim 3: Ensley, in view of Heyman, teaches all the limitations of claim 1. 
Ensley does not explicitly teach wherein the welding is performed by using a sonic welding process.  
Heyman teaches the welding is performed by using a sonic welding process (Para. 0039).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the welding is performed by using a sonic welding process as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of creating a tight seal and mechanical connection between housing components.
Regarding claim 4: Ensley, in view of Heyman, teaches all the limitations of claim 1 and Ensley further teaches wherein a curved first rib 66 extends radially from the inner housing sleeve 30 (see Fig. 2).  
Regarding claim 5: Ensley, in view of Heyman, teaches all the limitations of claim 4 and Ensley further teaches wherein the first rib 66 is sized such that the inner housing sleeve 30 is in an interference fit condition with the bore when the inner housing sleeve 30 is received within the bore (see Fig. 3).
Ensley does not explicitly teach wherein the first rib is welded to the outer connector housing.  
Heyman teaches a first rib 550 is welded to the outer housing (see Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first rib welded to the outer connector housing as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of creating a tight seal and mechanical connection between housing components.
Regarding claim 6: Ensley, in view of Heyman, teaches all the limitations of claim 5 and Ensley further teaches wherein a curved second rib 68 extends radially from the inner housing sleeve 30 (Fig. 2) and wherein the second rib 68 is sized such that the second rib is in a interference fit condition when the inner housing sleeve 30 is received within the bore (see Fig. 3).  
Regarding claim 7: Ensley, in view of Heyman, teaches all the limitations of claim 1 and Ensley further teaches wherein the inner housing sleeve 30 and the bore are configured to allow the attachment portion to be arranged at any radial orientation relative to a longitudinal axis of the bore (see Figs. 1-3).  
Regarding claim 8: Ensley, in view of Heyman, teaches all the limitations of claim 1 and Ensley further teaches wherein the connection portion is angled perpendicularly relative to the attachment portion (see Figs. 1-3).  
Regarding claim 9: Ensley, in view of Heyman, teaches all the limitations of claim 1.
	Ensley does not explicitly teach wherein the outer connector housing and the inner housing sleeve are formed of an identical polymeric material.  
	Heyman teaches wherein the outer housing and the inner housing are formed of an identical polymeric material (see Para. 0036, 0038).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the outer connector housing and the inner housing sleeve are formed of an identical polymeric material as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of creating a tight weld seal and mechanical connection between similar housing components.
Regarding claim 10: Ensley, in view of Heyman, teaches all the limitations of claim 9.
Ensley does not explicitly teach wherein the polymeric material forming the outer connector housing and the inner housing sleeve is 20% glass filled polybutylene terephthalate.
Heyman teaches wherein the polymeric material forming the outer housing and the inner housing is 20% glass filled polybutylene terephthalate (see Para. 0036 for a 20% glass filled polycarbonate, PBT and polycarbonate are both thermoplastics).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the polymeric material forming the outer connector housing and the inner housing sleeve is 20% glass filled polybutylene terephthalate as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of good electrical resistance and easy to mold and weld.
Regarding claims 11-17: The same reasoning applied in the rejection of apparatus claims 1-8, mutatis mutandis, applies to the subject-matter of method claims 11-17, given the apparatus is considered inseparable from the method of (making/using) the apparatus.
Regarding claim 19: Ensley teaches all the limitations of claim 18 and further teaches wherein an inner surface of the bore 58 is smooth (at 58; Fig. 2).
Ensley does not explicitly teach wherein the inner housing sleeve is welded to the outer connector housing.  
Heyman teaches an inner housing 210 is welded to an outer housing 215 (Para. 0039).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the inner housing sleeve welded to the outer connector housing as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of creating a tight seal and mechanical connection between housing components.
Regarding claim 20: Ensley, in view of Heyman, teaches all the limitations of claim 19 and Ensley further teaches wherein a curved first rib 66 extends radially from the inner housing sleeve 30 (Fig. 2), wherein the first rib 66 is sized such that the inner housing sleeve 30 is in an interference fit condition with the bore 58 when the inner housing sleeve 30 is received within the bore (see Fig. 3).
Ensley does not explicitly teach wherein the first rib is sonically welded to the outer connector housing.  
Heyman teaches a first rib 550 is sonically welded to the an connector housing 215 (see Fig. 6). 
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first rib is sonically welded to the outer connector housing as taught by Heyman into the electrical connector assembly of Ensley in order to achieve the advantage of creating a tight seal and mechanical connection between housing components.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having insulative body components fused/welded together to form a connector assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833